Case
  Case
     21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:54:38
                                                            17:06:10 Page
                                                                      Page11ofof820



PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 2405397) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Floor
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward
Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable
Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for Highland Capital Management, L.P.

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                             §
In re:                                                            Chapter 11
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P., 1                         §
                                                             §    Case No. 19-34054-sgj11
                                                             §
                                  Debtor.
                                                             §
HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                                                             §
                                  Plaintiff,                 §    Adversary Proceeding No.
                                                             §
vs.                                                          §    ______________________
                                                             §
HIGHLAND CAPITAL MANAGEMENT FUND                             §
ADVISORS, L.P.,                                              §
                                                             §
                                  Defendant.




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.


DOCS_NY:41996.4 36027/002
                                                                                                EXHIBIT "1"
Case
  Case
     21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:54:38
                                                            17:06:10 Page
                                                                      Page22ofof820




                      COMPLAINT FOR (I) BREACH OF CONTRACT
             AND (II) TURNOVER OF PROPERTY OF THE DEBTOR’S ESTATE

        Plaintiff, Highland Capital Management, L.P., the above-captioned debtor and debtor-in-

possession (the “Debtor”) in the above-captioned chapter 11 case and the plaintiff in the above-

captioned adversary proceeding (the “Adversary Proceeding”), by its undersigned counsel, as

and for its complaint (the “Complaint”) against defendant, Highland Capital Management Fund

Advisors, L.P. (“HCMFA” or “Defendant”), alleges upon knowledge of its own actions and upon

information and belief as to other matters as follows:

                                PRELIMINARY STATEMENT

        1.       The Debtor brings this action against HCMFA as a result of HCMFA’s defaults

under two promissory notes executed by HCMFA in favor of the Debtor in the aggregate original

principal amount of $7,400,000 and payable upon the Debtor’s demand. Despite due demand,

HCMFA has failed to pay amounts due and owing under the notes and the accrued but unpaid

interest thereon.

        2.       Through this Complaint, the Debtor seeks (a) damages from HCMFA in an

amount equal to (i) the aggregate outstanding principal due under the Notes (as defined below),

plus (ii) all accrued and unpaid interest thereon until the date of payment, plus (iii) an amount

equal to the Debtor’s costs of collection (including all court costs and reasonable attorneys’ fees

and expenses, as provided for in the Notes), and (b) turnover by HCMFA to the Debtor of the

foregoing amounts.

                                JURISDICTION AND VENUE

        3.       This adversary proceeding arises in and relates to the Debtor’s case pending

before the United States Bankruptcy Court for the Northern District of Texas, Dallas Division

(the “Court”) under chapter 11 of the Bankruptcy Code.


                                                 2
DOCS_NY:41996.4 36027/002
Case
  Case
     21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:54:38
                                                            17:06:10 Page
                                                                      Page33ofof820




        4.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334.

        5.       This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b), and,

pursuant to Rule 7008 of the Bankruptcy Rules, the Debtor consents to the entry of a final order

by the Court in the event that it is later determined that the Court, absent consent of the parties,

cannot enter final orders or judgments consistent with Article III of the United States

Constitution.

        6.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          THE PARTIES

        7.       The Debtor is a limited liability partnership formed under the laws of Delaware

with a business address at 300 Crescent Court, Suite 700, Dallas, Texas 75201.

        8.       Upon information and belief, HCMFA is a limited partnership with offices

located in Dallas, Texas and is organized under the laws of the state of Delaware.

                                      CASE BACKGROUND

        9.       On October 16, 2019, the Debtor filed a voluntary petition for relief under chapter

11 of the Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware

(the “Delaware Court”), Case No. 19-12239 (CSS) (the “Highland Bankruptcy Case”).

        10.      On October 29, 2019, the U.S. Trustee in the Delaware Court appointed an

Official Committee of Unsecured Creditors (the “Committee”) with the following members: (a)

Redeemer Committee of Highland Crusader Fund, (b) Meta-e Discovery, (c) UBS Securities

LLC and UBS AG London Branch, and (d) Acis LP and Acis GP.




                                                  3
DOCS_NY:41996.4 36027/002
Case
  Case
     21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:54:38
                                                            17:06:10 Page
                                                                      Page44ofof820




           11.      On December 4, 2019, the Delaware Court entered an order transferring venue of

the Highland Bankruptcy Case to this Court [Docket No. 186]. 2

           12.      The Debtor has continued in the possession of its property and has continued to

operate and manage its business as a debtor-in-possession pursuant to sections 1107(a) and 1108

of the Bankruptcy Code. No trustee or examiner has been appointed in this chapter 11 case.

                                           STATEMENT OF FACTS

A.         The HCMFA Notes

           13.      HCMFA is the maker under a series of promissory notes in favor of the Debtor.

           14.      Specifically, on May 2, 2019, HCMFA executed a promissory note in favor of the

Debtor, as payee, in the original principal amount of $2,400,000 (“HCMFA’s First Note”). A

true and correct copy of HCMFA’s First Note is attached hereto as Exhibit 1.

           15.      On May 3, 2019, HCMFA executed a promissory note in favor of the Debtor, as

payee, in the original principal amount of $5,000,000 (“HCMFA’s Second Note,” and together

with HCMFA’s First Note, the “Notes”). A true and correct copy of HCMFA’s Second Note is

attached hereto as Exhibit 2.

           16.      Section 2 of each Note provides: “Payment of Principal and Interest. The

accrued interest and principal of this Note shall be due and payable on demand of the Payee.”

           17.      Section 4 of each Note provides:

           Acceleration Upon Default. Failure to pay this Note or any installment
           hereunder as it becomes due shall, at the election of the holder hereof, without
           notice, demand, presentment, notice of intent to accelerate, notice of acceleration,
           or any other notice of any kind which are hereby waived, mature the principal of
           this Note and all interest then accrued, if any, and the same shall at once become
           due and payable and subject to those remedies of the holder hereof. No failure or
           delay on the part of the Payee in exercising any right, power, or privilege
           hereunder shall operate as a waiver hereof.


2
    All docket numbers refer to the main docket for the Highland Bankruptcy Case maintained by this Court.

                                                          4
DOCS_NY:41996.4 36027/002
Case
  Case
     21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:54:38
                                                            17:06:10 Page
                                                                      Page55ofof820




        18.      Section 6 of each Note provides:

        Attorneys’ Fees. If this Note is not paid at maturity (whether by acceleration or
        otherwise) and is placed in the hands of an attorney for collection, or if it is
        collected through a bankruptcy court or any other court after maturity, the Maker
        shall pay, in addition to all other amounts owing hereunder, all actual expenses of
        collection, all court costs and reasonable attorneys’ fees and expenses incurred by
        the holder hereof.

B.      HCMFA’s Default under Each Note

        19.      By letter dated December 3, 2020, the Debtor made demand on HCMFA for

payment under the Notes by December 11, 2020 (the “Demand Letter”). A true and correct copy

of the Demand Letter is attached hereto as Exhibit 3. The Demand Letter provided:

        By this letter, Payee is demanding payment of the accrued interest and principal
        due and payable on the Notes in the aggregate amount of $7,687,653.07, which
        represents all accrued interest and principal through and including December 11,
        2020.

        Payment is due on December 11, 2020, and failure to make payment in full
        on such date will constitute an event of default under the Notes.

Demand Letter (emphasis in the original).

        20.      Despite the Debtor’s demand, HCMFA did not pay all or any portion of the

amounts demanded by the Debtor on December 11, 2020 or at any time thereafter.

        21.      As of December 11, 2020, there was an outstanding principal amount of

$2,457,517.15 on HCMFA’s First Note and accrued but unpaid interest in the amount of

$35,884.46, resulting in a total outstanding amount as of that date of $2,493,401.61.

        22.      As of December 11, 2020, there was an outstanding principal balance of

$5,119,827.40 on HCMFA’s Second Note and accrued but unpaid interest in the amount of

$74,424.05, resulting in a total outstanding amount as of that date of $5,194,251.45.

        23.      Thus, as of December 11, 2020, the total outstanding principal and accrued but

unpaid interest due under the Notes was $7,687,653.07


                                                    5
DOCS_NY:41996.4 36027/002
Case
  Case
     21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:54:38
                                                            17:06:10 Page
                                                                      Page66ofof820




        24.      Pursuant to Section 4 of each Note, each Note is in default and is currently due

and payable.

                                  FIRST CLAIM FOR RELIEF
                                    (For Breach of Contract)

        25.      The Debtor repeats and re-alleges the allegations in each of the foregoing

paragraphs as though fully set forth herein.

        26.      Each Note is a binding and enforceable contract.

        27.      HCMFA breached each Note by failing to pay all amounts due to the Debtor upon

the Debtor’s demand.

        28.      Pursuant to each Note, the Debtor is entitled to damages from HCMFA in an

amount equal to (i) the aggregate outstanding principal due under each Note, plus (ii) all accrued

and unpaid interest thereon until the date of payment, plus (iii) an amount equal to the Debtor’s

costs of collection (including all court costs and reasonable attorneys’ fees and expenses) for

HCMFA’s breach of its obligations under each of the Notes.

        29.      As a direct and proximate cause of HCMFA’s breach of each Note, the Debtor

has suffered damages in the total amount of at least $7,687,653.07 as of December 11, 2020, plus

an amount equal to all accrued but unpaid interest from that date, plus the Debtor’s cost of

collection.

                                 SECOND CLAIM FOR RELIEF
                       (Turnover by HCMFA Pursuant to 11 U.S.C. § 542(b))

       30.       The Debtor repeats and re-alleges the allegations in each of the foregoing

paragraphs as though fully set forth herein.

        31.      HCMFA owes the Debtor an amount equal to (i) the aggregate outstanding

principal due under each Note, plus (ii) all accrued and unpaid interest thereon until the date of

payment, plus (iii) an amount equal to the Debtor’s costs of collection (including all court costs

                                                 6
DOCS_NY:41996.4 36027/002
Case
  Case
     21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:54:38
                                                            17:06:10 Page
                                                                      Page77ofof820




and reasonable attorneys’ fees and expenses) for HCMFA’s breach of its obligations under each

of the Notes.

        32.      Each Note is property of the Debtor’s estate, and the amounts due under each

Note are matured and payable upon demand.

        33.      HCMFA has not paid the amounts due under each Note to the Debtor.

        34.      The Debtor has made demand for the turnover of the amounts due under each

Note.

        35.      As of the date of filing of this Complaint, HCMFA has not turned over to the

Debtor all or any of the amounts due under each of the Notes.

        36.      The Debtor is entitled to the turnover of all amounts due under each of the Notes.

        WHEREFORE, the Debtor prays for judgment as follows:

                 (i)        On its First Claim for Relief, damages in an amount to be determined at

                 trial, including, among other things, (a) the aggregate outstanding principal due

                 under each Note, plus (b) all accrued and unpaid interest thereon until the date of

                 payment, plus (c) an amount equal to the Debtor’s costs of collection (including

                 all court costs and reasonable attorneys’ fees and expenses);

                 (ii)       On its Second Claim for Relief, ordering turnover by HCMFA to the

                 Debtor of an amount equal to (a) the aggregate outstanding principal due under

                 each Note, plus (b) all accrued and unpaid interest thereon until the date of

                 payment, plus (c) an amount equal to the Debtor’s costs of collection (including

                 all court costs and reasonable attorneys’ fees and expenses); and

                 (iii)      Such other and further relief as this Court deems just and proper.




                                                      7
DOCS_NY:41996.4 36027/002
Case
  Case
     21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1 Filed
                           Filed01/22/21
                                 04/13/21 Entered
                                           Entered01/22/21
                                                   04/13/2117:54:38
                                                            17:06:10 Page
                                                                      Page88ofof820




Dated: January 22, 2021.           PACHULSKI STANG ZIEHL & JONES LLP

                                   Jeffrey N. Pomerantz (CA Bar No.143717)
                                   Ira D. Kharasch (CA Bar No. 109084)
                                   John A. Morris (NY Bar No. 2405397)
                                   Gregory V. Demo (NY Bar No. 5371992)
                                   Hayley R. Winograd (NY Bar No. 5612569)
                                   10100 Santa Monica Blvd., 13th Floor
                                   Los Angeles, CA 90067
                                   Telephone: (310) 277-6910
                                   Facsimile: (310) 201-0760
                                   E-mail:     jpomerantz@pszjlaw.com
                                               ikharasch@pszjlaw.com
                                               jmorris@pszjlaw.com
                                               gdemo@pszjlaw.com
                                               hwinograd@pszjlaw.com

                                   -and-

                                   HAYWARD PLLC

                                   /s/ Zachery Z. Annable
                                   Melissa S. Hayward
                                   Texas Bar No. 24044908
                                   MHayward@HaywardFirm.com
                                   Zachery Z. Annable
                                   Texas Bar No. 24053075
                                   ZAnnable@HaywardFirm.com
                                   10501 N. Central Expy, Ste. 106
                                   Dallas, Texas 75231
                                   Tel: (972) 755-7100
                                   Fax: (972) 755-7110

                                   Counsel for Highland Capital Management, L.P.




                                           8
DOCS_NY:41996.4 36027/002
Case
 Case21-03004-sgj
      21-03004-sgjDoc
                   Doc22-1
                       1-1 Filed 04/13/21
                                 01/22/21   Entered 04/13/21
                                                    01/22/21 17:06:10
                                                             17:54:38   Page 9
                                                                             1 of 20
                                                                                  3




                    EXHIBIT 1




EXHIBIT 1
Case
 Case21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1-1Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:06:10
                                                           17:54:38 Page
                                                                    Page10
                                                                         2 of
                                                                           of320




                                     PROMISSORY NOTE


$2,400,000.00                                                                         May 2, 2019


       FOR VALUE RECEIVED, HIGHLAND CAPITAL MANAGEMENT FUND
ADVISORS, LP. (“Maker”) promises to pay to the order of HIGHLAND CAPITAL
MANAGEMENT, LP (“Payee”), in legal and lawful tender of the United States of America, the
principal sum of TWO MILLION FOUR HUNDRED THOUSAND and 00/100 Dollars
($2,400,000.00), together with interest, on the terms set forth below (the “Note”). All sums
hereunder are payable to Payee at 300 Crescent Court, Dallas, TX 75201, or such other address
as Payee may specify to Maker in writing from time to time.

        1.     Interest Rate. The unpaid principal balance of this Note from time to time
outstanding shall bear interest at a rate equal to the short-term “applicable federal rate” (2.39%)
in effect on the date hereof for loans of such maturity as determined by Section 1274(d) of the
Internal Revenue Code, per annum from the date hereof until maturity, compounded annually on
the anniversary of the date of this Note. Interest shall be calculated at a daily rate equal to
1/365th (1/366 in a leap year) of the rate per annum, shall be charged and collected on the actual
number of days elapsed, and shall be payable on demand of the Payee.

        2.     Payment of Principal and Interest. The accrued interest and principal of this Note
shall be due and payable on demand.

        3.      Prepayment Allowed; Renegotiation Discretionary. Maker may prepay in whole
or in part the unpaid principal or accrued interest of this Note. Any payments on this Note shall
be applied first to unpaid accrued interest hereon, and then to unpaid principal hereof.

       4.      Acceleration Upon Default. Failure to pay this Note or any installment hereunder
as it becomes due shall, at the election of the holder hereof, without notice, demand,
presentment, notice of intent to accelerate, notice of acceleration, or any other notice of any kind
which are hereby waived, mature the principal of this Note and all interest then accrued, if any,
and the same shall at once become due and payable and subject to those remedies of the holder
hereof. No failure or delay on the part of Payee in exercising any right, power or privilege
hereunder shall operate as a waiver thereof.

        5.      Waiver. Maker hereby waives grace, demand, presentment for payment, notice of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice of acceleration and
all other notices of any kind hereunder.

       6.       Attorneys’ Fees. If this Note is not paid at maturity (whether by acceleration or
otherwise) and is placed in the hands of an attorney for collection, or if it is collected through a
bankruptcy court or any other court after maturity, the Maker shall pay, in addition to all other
amounts owing hereunder, all actual expenses of collection, all court costs and reasonable
attorneys’ fees and expenses incurred by the holder hereof.
Case
 Case21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1-1Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:06:10
                                                           17:54:38 Page
                                                                    Page11
                                                                         3 of
                                                                           of320




       7.       Limitation on Agreements. All agreements between Maker and Payee, whether
now existing or hereafter arising, are hereby limited so that in no event shall the amount paid, or
agreed to be paid to Payee for the use, forbearance, or detention of money or for the payment or
performance of any covenant or obligation contained herein or in any other document
evidencing, securing or pertaining to this Note, exceed the maximum interest rate allowed by
law. The terms and provisions of this paragraph shall control and supersede every other
provision of all agreements between Payee and Maker in conflict herewith.

        8.     Governing Law. This Note and the rights and obligations of the parties hereunder
shall be governed by the laws of the United States of America and by the laws of the State of
Texas, and is performable in Dallas County, Texas.


                                             MAKER:




                                             FRANK WATERHOUSE




                                                2
Case
 Case21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1-2Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:06:10
                                                           17:54:38 Page
                                                                    Page12
                                                                         1 of
                                                                           of320




                   EXHIBIT 2




EXHIBIT 2
Case
 Case21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1-2Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:06:10
                                                           17:54:38 Page
                                                                    Page13
                                                                         2 of
                                                                           of320




                                     PROMISSORY NOTE


$5,000,000.00                                                                         May 3, 2019


        FOR VALUE RECEIVED, HIGHLAND CAPITAL MANAGEMENT FUND
ADVISORS, LP. (“Maker”) promises to pay to the order of HIGHLAND CAPITAL
MANAGEMENT, LP (“Payee”), in legal and lawful tender of the United States of America, the
principal sum of FIVE MILLION and 00/100 Dollars ($5,000,000.00), together with interest, on
the terms set forth below (the “Note”). All sums hereunder are payable to Payee at 300 Crescent
Court, Dallas, TX 75201, or such other address as Payee may specify to Maker in writing from
time to time.

        1.     Interest Rate. The unpaid principal balance of this Note from time to time
outstanding shall bear interest at a rate equal to the short-term “applicable federal rate” (2.39%)
in effect on the date hereof for loans of such maturity as determined by Section 1274(d) of the
Internal Revenue Code, per annum from the date hereof until maturity, compounded annually on
the anniversary of the date of this Note. Interest shall be calculated at a daily rate equal to
1/365th (1/366 in a leap year) of the rate per annum, shall be charged and collected on the actual
number of days elapsed, and shall be payable on demand of the Payee.

        2.     Payment of Principal and Interest. The accrued interest and principal of this Note
shall be due and payable on demand.

        3.      Prepayment Allowed; Renegotiation Discretionary. Maker may prepay in whole
or in part the unpaid principal or accrued interest of this Note. Any payments on this Note shall
be applied first to unpaid accrued interest hereon, and then to unpaid principal hereof.

       4.      Acceleration Upon Default. Failure to pay this Note or any installment hereunder
as it becomes due shall, at the election of the holder hereof, without notice, demand,
presentment, notice of intent to accelerate, notice of acceleration, or any other notice of any kind
which are hereby waived, mature the principal of this Note and all interest then accrued, if any,
and the same shall at once become due and payable and subject to those remedies of the holder
hereof. No failure or delay on the part of Payee in exercising any right, power or privilege
hereunder shall operate as a waiver thereof.

        5.      Waiver. Maker hereby waives grace, demand, presentment for payment, notice of
nonpayment, protest, notice of protest, notice of intent to accelerate, notice of acceleration and
all other notices of any kind hereunder.

       6.       Attorneys’ Fees. If this Note is not paid at maturity (whether by acceleration or
otherwise) and is placed in the hands of an attorney for collection, or if it is collected through a
bankruptcy court or any other court after maturity, the Maker shall pay, in addition to all other
amounts owing hereunder, all actual expenses of collection, all court costs and reasonable
attorneys’ fees and expenses incurred by the holder hereof.
Case
 Case21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1-2Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:06:10
                                                           17:54:38 Page
                                                                    Page14
                                                                         3 of
                                                                           of320




       7.       Limitation on Agreements. All agreements between Maker and Payee, whether
now existing or hereafter arising, are hereby limited so that in no event shall the amount paid, or
agreed to be paid to Payee for the use, forbearance, or detention of money or for the payment or
performance of any covenant or obligation contained herein or in any other document
evidencing, securing or pertaining to this Note, exceed the maximum interest rate allowed by
law. The terms and provisions of this paragraph shall control and supersede every other
provision of all agreements between Payee and Maker in conflict herewith.

        8.     Governing Law. This Note and the rights and obligations of the parties hereunder
shall be governed by the laws of the United States of America and by the laws of the State of
Texas, and is performable in Dallas County, Texas.


                                             MAKER:




                                             FRANK WATERHOUSE




                                                2
Case
 Case21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1-3Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:06:10
                                                           17:54:38 Page
                                                                    Page15
                                                                         1 of
                                                                           of420




                   EXHIBIT 3




EXHIBIT 3
Case
 Case21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1-3Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:06:10
                                                           17:54:38 Page
                                                                    Page16
                                                                         2 of
                                                                           of420

                                  HIGHLAND CAPITAL MANAGEMENT, L.P.




 December 3, 2020




 Highland Capital Management Fund Advisors, LP
 c/o Highland Capital Management, L.P.
 300 Crescent Court, Suite 700
 Dallas, Texas 75201
 Attention: Frank Waterhouse, CFO

         Re: Demand on Promissory Notes:

 Dear Mr. Waterhouse,

 Highland Capital Management Fund Advisors, LP (“Maker”) entered into the following
 promissory notes (collectively, the “Notes”), among others,1 in favor of Highland Capital
 Management, L.P. (“Payee”):

Date Issued      Original Principal     Outstanding Principal        Accrued But              Total Amount
                      Amount             Amount (12/11/20)          Unpaid Interest       Outstanding (12/11/20)
                                                                      (12/11/20)
 5/2/2019            $2,400,000             $2,457,517.15             $35,884.46               $2,493,401.61
 5/3/2019            $5,000,000             $5,119,827.40             $74,424.05               $5,194,251.45
  TOTALS             $7,400,000             $7,577,344.55            $110,308.52               $7,687,653.07

 As set forth in Section 2 of each of the Notes, accrued interest and principal is due and payable
 upon the demand of Payee. By this letter, Payee is demanding payment of the accrued interest
 and principal due and payable on the Notes in the aggregate amount of $7,687,653.07, which
 represents all accrued and unpaid interest and principal through and including December 11,
 2020.

 Payment is due on December 11, 2020, and failure to make payment in full on such date
 will constitute an event of default under the Notes.

 Payments on the Notes must be made in immediately available funds. Payee’s wire information
 is attached hereto as Appendix A.

 Nothing contained herein constitutes a waiver of any rights or remedies of Payee under the Notes
 or otherwise and all such rights and remedies, whether at law, equity, contract, or otherwise, are


 1
  Maker is also obligated to pay amounts due under promissory notes issued in favor of Payee prior to April 15,
 2019. Pursuant to that certain Acknowledgment from HCMLP, dated as of April 15, 2019, Payee agreed not to
 demand payment on such amounts until May 31, 2021. Payee reserves all rights with respect to such amounts.


 DOCS_NY:41659.1 36027/002
Case
 Case21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1-3Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:06:10
                                                           17:54:38 Page
                                                                    Page17
                                                                         3 of
                                                                           of420




expressly reserved. Interest, including default interest if applicable, on the Notes will continue to
accrue until the Notes are paid in full. Any such interest will remain the obligation of Maker.

Sincerely,

/s/ James P. Seery, Jr.

James P. Seery, Jr.
Highland Capital Management, L.P.
Chief Executive Officer/Chief Restructuring Officer

cc:     Fred Caruso
        James Romey
        Jeffrey Pomerantz
        Ira Kharasch
        Gregory Demo
        DC Sauter




DOCS_NY:41659.1 36027/002                        2
Case
 Case21-03004-sgj
       21-03004-sgj
                  Doc
                    Doc
                      22-1
                        1-3Filed
                           Filed04/13/21
                                 01/22/21 Entered
                                          Entered04/13/21
                                                  01/22/2117:06:10
                                                           17:54:38 Page
                                                                    Page18
                                                                         4 of
                                                                           of420




                                    Appendix A


                  ABA #:          322070381
                  Bank Name:      East West Bank
                  Account Name:   Highland Capital Management, LP
                  Account #:      5500014686
      Case
       Case21-03004-sgj
             21-03004-sgj
                        Doc
                          Doc
                            22-1
                              1-4Filed
                                 Filed04/13/21
                                       01/22/21 Entered
                                                Entered04/13/21
                                                        01/22/2117:06:10
                                                                 17:54:38 Page
                                                                          Page19
                                                                               1 of
                                                                                 of220
  B1040 (FORM 1040) (12/15)

          ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                               (Court Use Only)
                  (Instructions on Reverse)

PLAINTIFFS                                                                      DEFENDANTS
Highland Capital Management, L.P.                                                    Highland Capital Management Fund Advisors, L.P.



ATTORNEYS (Firm Name, Address, and Telephone No.)                               ATTORNEYS (If Known)
Hayward LLP                                                                     Munsch Hardt Kopf & Harr, P.C.
10501 N. Central Expressway, Suite 106                                          500 N. Akard Street, Suite 3800
Dallas, Texas 75231 Tel.: (972) 755-7100                                        Dallas, Texas 75201 Tel.: (214) 855-7500
PARTY (Check One Box Only)                                                      PARTY (Check One Box Only)
□ Debtor    □ U.S. Trustee/Bankruptcy Admin                                     □ Debtor         □ U.S. Trustee/Bankruptcy Admin
□ Creditor  □ Other                                                             □ Creditor       □ Other
□ Trustee                                                                       □ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
 Count 1: Breach of contract; Count 2: Turnover pursuant to 11 U.S.C. 542




                                                                    NATURE OF SUIT
        (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)


□2 11-Recovery of money/property - §542 turnover of property                    □
    FRBP 7001(1) – Recovery of Money/Property                                   FRBP 7001(6) – Dischargeability (continued)

□ 12-Recovery of money/property - §547 preference                               □
                                                                                   61-Dischargeability - §523(a)(5), domestic support

□ 13-Recovery of money/property - §548 fraudulent transfer                      □
                                                                                   68-Dischargeability - §523(a)(6), willful and malicious injury

□ 14-Recovery of money/property - other                                         □
                                                                                   63-Dischargeability - §523(a)(8), student loan
                                                                                   64-Dischargeability - §523(a)(15), divorce or separation obligation

                                                                                □
                                                                                      (other than domestic support)

□ 21-Validity, priority or extent of lien or other interest in property
    FRBP 7001(2) – Validity, Priority or Extent of Lien                            65-Dischargeability - other


                                                                                □
                                                                                FRBP 7001(7) – Injunctive Relief

□
    FRBP 7001(3) – Approval of Sale of Property
                                                                                □
                                                                                   71-Injunctive relief – imposition of stay
    31-Approval of sale of property of estate and of a co-owner - §363(h)          72-Injunctive relief – other


□ 41-Objection / revocation of discharge - §727(c),(d),(e)
    FRBP 7001(4) – Objection/Revocation of Discharge
                                                                                □ 81-Subordination of claim or interest
                                                                                FRBP 7001(8) Subordination of Claim or Interest



□ 51-Revocation of confirmation
    FRBP 7001(5) – Revocation of Confirmation
                                                                                □ 91-Declaratory judgment
                                                                                FRBP 7001(9) Declaratory Judgment



□ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims
    FRBP 7001(6) – Dischargeability
                                                                              □
                                                                              FRBP 7001(10) Determination of Removed Action

□ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause


□ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny □ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
      actual fraud                                                            Other


                   (continued next column)                                    □1 02-Other (e.g. other actions that would have been brought in state court
                                                                                         if unrelated to bankruptcy case)
□ Check if this case involves a substantive issue of state law                  □ Check if this is asserted to be a class action under FRCP 23
□ Check if a jury trial is demanded in complaint                                Demand $ 7,687,653.07 plus interest, fees, and expenses
Other Relief Sought
    Case
     Case21-03004-sgj
           21-03004-sgj
                      Doc
                        Doc
                          22-1
                            1-4Filed
                               Filed04/13/21
                                     01/22/21 Entered
                                              Entered04/13/21
                                                      01/22/2117:06:10
                                                               17:54:38 Page
                                                                        Page20
                                                                             2 of
                                                                               of220
 B1040 (FORM 1040) (12/15)

                   BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                    BANKRUPTCY CASE NO.
Highland Capital Management, L.P.                   19-34054-sgj11
DISTRICT IN WHICH CASE IS PENDING               DIVISION OFFICE                                         NAME OF JUDGE
 Northern District of Texas                        Dallas                                               Stacey G. C. Jernigan
                            RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                             DEFENDANT                                                         ADVERSARY
                                                                                                        PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)




DATE                                                                  PRINT NAME OF ATTORNEY (OR PLAINTIFF)
  January 22, 2021                                                      Zachery Z. Annable



                                                         INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

          The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
 or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
 explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
 attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

 Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

 Attorneys. Give the names and addresses of the attorneys, if known.

 Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

 Demand. Enter the dollar amount being demanded in the complaint.

 Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
 plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
 attorney, the plaintiff must sign.
